Citation Nr: 0729689	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  00-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial evaluation for 
temporomandibular disorder and trismus, currently evaluated 
as 20 percent disabling.

2. Entitlement to an increased initial evaluation for a scar 
of the right cheek in the preauricular area, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims.  
These issues were remanded for further development in July 
2004 and December 2006, and now return again before the 
Board.



FINDINGS OF FACT

1.  The veteran's temporomandibular disorder and trismus 
currently results in limitation of inter-incisal motion to 27 
mm without pain, and 30 mm with pain, as well as popping in 
the right temporomandibular joint (TMJ) area.  

2.  The veteran's scar of the right cheek in the preauricular 
area is small and does not cause disfigurement.  The veteran 
does have a significant depressed area measuring 4 cm by .5 
cm, with no adhesion, unusual pigmentation, abnormal skin 
texture, or evidence of indurated or inflexible skin, and 
which is not exceptionally repugnant.


CONCLUSION OF LAW

1.  The criteria for rating in excess of 20 percent for 
veteran's temporomandibular disorder and trismus have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2006).

2.  The criteria for a rating in excess of 30 percent, for 
the veteran's scar of the right cheek, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (effective prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2001 and July 2004, and in an 
attachment to the veteran's Supplemental Statement of the 
case dated April 2007, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in her possession that pertained to her claim.  In April 
2007, the RO specifically notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  
 
Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in April 2007.  The veteran was able to 
participate effectively in the processing of her claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claim.  The duties to 
notify and assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's statements regarding the severity of her 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

The veteran's temporomandibular disorder and trismus are 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.150, Diagnostic Code 9905, pertaining to 
temporomandibular articulation.  Under this Diagnostic Code, 
when the range of lateral excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
(mm) or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 mm, a 10 
percent rating is warranted; an inter-incisal range of 21 to 
30 mm warrants a 20 percent rating; an inter-incisal range of 
11 to 20 mm warrants a 30 percent evaluation; and an inter-
incisal range of zero to 10 mm warrants a 40 percent 
evaluation.  Ratings for limited inter-incisal movement, 
however, may not be combined with ratings for limited lateral 
excursion.  A range of lateral excursion of 0 to 4 mm 
warrants a 10 percent evaluation.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2006).

Taking into account all relevant evidence, the Board finds 
that the criteria for an initial rating in excess of 20 
percent, for the veteran's temporomandibular disorder and 
trismus, have not been met.  As noted above, in order to 
warrant a higher rating, the veteran would have to be found 
to have an inter-incisal range of 11 to 20 mm.  Reviewing the 
evidence of record, a VA examination report of April 2005 
noted her maximum opening to be 27 mm without pain, and 30 mm 
with pain, with a left lateral excursion of 2 mm, a right 
lateral excursion of 2 mm, and protrusion of 5 mm.  There was 
a slight popping in the right TMJ on opening and closing.  As 
there is no evidence of record which indicates that the 
veteran at any time has been found to have an inter-incisal 
range of 20 mm or less, the Board finds that the 
preponderance of the evidence of record is against a grant of 
higher rating for this disability.

As to the veteran's claim of entitlement to an increased 
initial rating for a scar of the right cheek in the 
preauricular area, while this appeal was pending, the 
provisions of VA's Schedule for Rating Disabilities 
pertaining to skin disorders were revised, effective August 
30, 2002.  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  However, if the revised 
regulations are more favorable to the veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change, in this case, August 30, 2002.  See 
VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck, were evaluated as 0 percent disabling if 
slightly disfiguring.  Such scars were rated as 10 percent 
disabling if moderately disfiguring.  To warrant a higher 
disability evaluation of 30 percent, severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, was required.  A 50 percent 
rating contemplated complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).  A note to this code provides that, when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 10 percent 
rating may be increased to 20 percent, and the 30 percent 
rating may be increased to 50 percent.  

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(2002).

Under the revised criteria in effect from August 30, 2002, 
disfigurement of the head, face or neck with one 
characteristic of disfigurement is rated as 10 percent 
disabling.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement, a 30 percent rating is warranted.  A 50 
percent rating requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features or; with four or five characteristics 
of disfigurement.  67 Fed. Reg. 49596 (2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Code 7800).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). Id.

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

The Board notes that it has considered other ratings codes 
that the veteran may be rated under in 38 C.F.R. § 4.118, 
pertaining to the skin and scars; however, none of these 
other applicable diagnostic codes, either under the new or 
old regulations, provides a rating in excess of 10 percent, 
other than a rating under the codes for limitation of motion, 
which are not applicable in the instant case.  As the veteran 
is currently in receipt of a 30 percent evaluation, the Board 
finds any further discussion of these additional rating codes 
moot.

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased initial evaluation for the 
veteran's service connected scar of the right cheek in the 
preauricular area have not been met.  Reviewing the evidence 
of record, a VA examination report of August 2004 indicated 
that the veteran had a 5 cm scar starting in the 
postauricular area and extending down the mandibular line.  
The examiner indicated that the scar in itself was 
insignificant and not disfiguring.  It was noted that the 
other area associated with that was an approximately 4 cm 
circular area that was depressed approximately .5 cm.  This 
was noted to be in the preauricular area along the TMJ, and 
was a result of the gland being removed.  This was noted to 
have left a significant indentation into the side of the 
face.  The tissue was normal and there was just a significant 
indentation measuring 4 cm around and approximately .5 cm 
deep.  The examiner indicated that he would consider this to 
be significantly disfiguring.  Photographs taken in 
conjunction with this examination show the depressed area, 
which does not appear to have any alteration in pigmentation, 
abnormal skin texture, or indurated or inflexible skin. 

As noted above, under the old criteria, to warrant a 50 
percent evaluation, the veteran would have to be found to 
have complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement, or tissue loss and cicatrication along with 
marked discoloration, color contrast, or the like.  Reviewing 
the report of the veteran's VA examination, and the 
photographs associated with that examination, the Board finds 
that the veteran's deformity, while significant, does not 
rise to the level of exceptionally repugnant, nor is there 
any evidence of discoloration or color contrast at all, such 
that a higher rating would be warranted under the old 
criteria.

Under the new criteria, in order to warrant a higher rating, 
the veteran would have to be found to have visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features or; with four or 
five characteristics of disfigurement.  While the veteran 
clearly does have visible tissue loss, the Board does not 
find the veteran has gross distortion or asymmetry of two 
features or to have four or five characteristics of 
disfigurement.  Reviewing the characteristics of 
disfigurement, the veteran's scar is only 5 cm in length, and 
does not appear to have any significant width.  The scar is 
not adherent to underlying tissue, the skin is not hypo or 
hyperpigmented, the skin texture is not abnormal, the missing 
soft tissue is not in an area exceeding 39 sq cm, and there 
is no indication of indurated or inflexible skin.  The only 
characteristic that the veteran clearly has is depression of 
the scar area on palpation.  Therefore, the criteria for a 
higher evaluation are also not met under the revised 
Diagnostic Code.

As the preponderance of the evidence is against both these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as these issues deal with the ratings assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, these 
ratings have been in effect since the veteran's separation 
from service, and at no time has it been medically 
demonstrated that either of these disabilities has warranted 
any higher rating.  Therefore, there is no basis for staged 
rating in the present case.


ORDER

Entitlement to an increased initial evaluation for 
temporomandibular disorder and trismus, currently evaluated 
as 20 percent disabling, is denied.

Entitlement to an increased initial evaluation for a scar of 
the right cheek in the preauricular area, currently evaluated 
as 30 percent disabling, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


